DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Purpose of this Office Action
In the previous Office action of 2/5/2021, wrong claims were indicated as allowable, which is being corrected in this Office Action. 

Allowable Subject Matter
Claims 1-4, 6-13, 15-18, 20-21 (renumbered as 1-18) are allowed.

For reasons of allowance please refer to the Office Action of 2/5/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAHBAZ NAZRUL/
Primary Examiner, Art Unit 2661